Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 05/27/2022 and the Request for Continuing Examination filed on 06/23/2022 have been entered. Claims 1-18 remain pending in the application. Claims 1 and 10 have been amended by the Applicant.  Previous objection to the specification has been withdrawn in light of Applicant’s amendments to claims 1 and 10. Previous claims 1-18  rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as well as under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have  been withdrawn in light of Applicant’s amendments to base claims 1 and 10. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application KR 10-2018-0076470, filed 07/02/2018 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (hereafter Shi) US 20190121088 A1.
In regard to Independent claim 10, Shi teaches (see Figs. 1-8) an optical imaging system (i.e. camera optical lens, see e.g. Abstract, paragraphs [02-03, 14-34,106-108 ], see 1-2 lens embodiments and tables, where embodiment 1 is referenced for brevity,  paragraphs [14-34,106-108], Tables 1-4, 9, e.g. Figs. 1-4) comprising: 
a first lens comprising a concave image-side surface (e.g. positive L1 with convex object side surface and a concave image side surface, paragraphs [14-34,106-108], Tables 1-4, 9, e.g. Fig. 1); 
a second lens (e.g. negative L2, paragraphs [14-34,106-108], Tables 1-4, 9, Fig. 1); 
a third lens (refractive lens L3, paragraphs [14-34,106-108], Tables 1-4, 9, Fig. 1);
a fourth lens comprising a convex image-side surface at the optical axis of the optical imaging system (refractive lens L4 with convex image-side surface at optical axis, paragraphs [14-34,106-108], Tables 1-4, 9, Fig. 1); 
a fifth lens (lens L5, paragraphs [14-34,106-108], Tables 1-4, 9, Fig. 1);
a sixth lens (positive L6 with convex image side surface, paragraphs [14-34,106-108], Tables 1-4, 9, Fig. 1); and 
a seventh lens (negative L7 with concave image side surface, paragraphs [14-34,106-108], Tables 1-4, 9, Fig. 1) disposed in order from an object side (as L1 through L7 are so disposed in optical lens,  paragraphs [14-34,106-108], Tables 1-4, 9, Fig. 1), and wherein: 
F No. <1.8 (i.e. as Fno given data in paragraphs [14-34,106-108], Tables 1-4, 9, e.g. value 1.799),  
 V2 < 40, (given values for Abbe number vd for second lens L2, paragraphs [14-34,106-108], Table 1 e.g. value 21.40)
where V2 is an Abbe number of the second lens (i.e. Abbe number vd for second lens L2, paragraphs [14-34, 86, 106-108], Table 1). 
Regarding claim 11, Shi teaches (see Figs. 1-8) that the third lens has positive refractive power (as lens L3 has positive refractive power, see paragraphs [35-53],  Tables 1, 9,  Fig. 1).
Regarding claim 12, Shi teaches (see Figs. 1-8) that the fourth lens has negative refractive power (L4 has negative refractive power, see paragraphs [35-53],  Tables 1, 9,  Fig. 1).
Regarding claim 14, Shi teaches (see Figs. 1-8) that the third lens comprises a convex object-side surface (i.e. given lens data for L3 having a convex object side surface, see paragraphs [35-53],  Table 1, Figs. 1-4).  
Regarding claim 15, Shi teaches (see Figs. 1-8) that the fourth lens comprises a concave object-side surface (i.e. given lens data for L4 having concave object side surface see paragraphs [35-53],  Table 1, Figs. 1-4). 
Regarding claim 16, Shi teaches (see Figs. 1-8) that the fifth lens, the sixth lens, and the seventh lens each comprise an inflection point on one or both of a respective object-side surface and a respective image-side surface (given lens data for L5, L6 and L7 having inflection point(s) see Figs. 1, paragraphs [35-53],  Table3 1-3).
Regarding claim 18, Shi teaches (see Figs. 1-8) that the seventh lens (L7) comprises a concave object-side surface at the optical axis of the optical imaging system (i.e. as L7  has concave object-side surface at the optical axis of camera imaging lens, see paragraphs [35-53],  Table 1, Figs. 1-4). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (hereafter Tang) US 20150378131 A1. 
In regard to Independent claim 1, Tang teaches (see Figs. 1-6) an optical imaging system (i.e. optical image capturing system applied to electronic products see e.g. Abstract, paragraphs [01, 08-28, 51-59, 85-98], see 1-6 lens embodiments and tables, where embodiment 1 is referenced for brevity,  paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B) comprising: 
a first lens having positive refractive power and comprising a convex object-side surface  and a concave image-side surface (positive L1 with convex object side surface and a concave image side surface, paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B); 
a second lens having negative refractive power (negative L2, paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B); 
a third lens having refractive power (refractive lens L3, paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B); 
a fourth lens having refractive power comprising a convex image-side surface at the optical axis of the optical imaging system (refractive lens L4 with convex image-side surface at optical axis, paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B); 
a fifth lens having positive refractive power (positive lens L5, paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B); 
a sixth lens having positive refractive power and comprising a convex image-side surface (positive L6 with convex image side surface, see paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B); and 
a seventh lens having negative refractive power and comprising a concave image-side surface (negative L7 with concave image side surface, see paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B), wherein the first to seventh lenses are disposed in order from an object side (as L1 through L7 are so disposed in the optical image capturing system, see paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B), and wherein: 
0.996 <  f/f6 (given values for f focal length of entire image system, and f6 for lens L6, see paragraphs [121-123], Table 1,  e.g. value 0.99644)
 V2 < 40, (given values for Abbe number vd for second lens L2, paragraphs [121-123], Table 1, e.g. value 21.4)
where f is a focal length of the optical imaging system, f6 is a focal length of the sixth lens ( i.e. as f is focal length of entire image optical system, and f6 for lens L6, paragraphs [121-123], Tables 1-2), and V2 is an Abbe number of the second lens (i.e. Abbe number vd for second lens L2 in paragraphs [121-123], Tables 1).  
Tang discloses the claimed invention except for 1<  f/f6 (given values for f focal length of entire image system, and f6 for lens L6, see paragraphs [121-123], Table 1,  e.g. value 0.99644 which differs only by 0.35%). However, Tang also teaches similar image optical systems with similar 7-lens structures there the condition 1< f/f6 is met, as in example embodiments 2, 4, 5 and 6 all have system focal length greater than focal length of the Lens 6, (see Tables 3, 7, 9, 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to just slightly adjust the focal lens ration of the image system and sixth lens to above range in order to achieve that aberration of the optical image capturing system can be corrected and fine-tuned and to beneficially control the total refractive power and the total length of the optical image capturing system (see paragraphs [28, 52]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In addition, given the closeness of value in embodiment 1 of Tang, and values in similar embodiments 2, 4-6, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to just slightly adjust the focal lens ration of the image system and sixth lens to above range in order to achieve that aberration of the optical image capturing system can be corrected and fine-tuned and to beneficially control the total refractive power and the total length of the optical image capturing system (see paragraphs [28, 52]), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Regarding claim 2, Tang teaches (see Figs. 1-6) that an F No. is 1.8 or less (i.e. as Fno or F number is ratio of focal length f to entrance pupil diameter HEP the imaging system, given data in table 1 Fno. = f/HEP is 1.8,  paragraphs [94, 121-123], Table 1, e.g. value 1.8).  
Regarding claim 3, Tang teaches (see Figs. 1-6) that: 
0.05 < OAL/HFOV < 0.3 (i.e. given HOS total length of optical lens from object side of L1 to image plane I and HAF half of angle of view, see paragraphs [11, 15,  26, 94, 98, 121-123], Table 1, e.g. value 0.15), 
where OAL is a distance from an object-side surface of the first lens to an imaging plane, and HFOV is a half field of view of the optical imaging system (i.e. as HOS total length of optical lens from object side of L1 to image plane I and HAF half of angle of view, see paragraphs [11, 15,  26, 94, 98, 121-123], Table 1). 
Regarding claim 4, Tang teaches (see Figs. 1-6) that: 
 0.2 < Th7/Th6 < 0.9 (as on-axis thicknesses of L7 and L6 satisfy the above range, e.g. value 0.28, see paragraphs [121-123], Table 1),
where Th6 is a thickness of the sixth lens at an optical center, and Th7 is a thickness of the seventh lens at an optical center (as on-axis thicknesses of L7 and L6 satisfy the above range, see paragraphs [121-123], Table 1).
Regarding claim 5, Tang teaches (see Figs. 1-6) that the fourth lens has refractive power (see example of Fig. 1 where L4 has very slightly positive refractive power, see paragraphs [121-123], Table 1). 
Tang thus discloses the claimed invention except that the fourth lens has negative refractive power in specific embodiment of Fig. 1. However Tang does teach that embodiments of Figs. 4 and 5, have fourth lens L4 with negative power, see tables 7 and 9). Thus, Tang  teaches that the fourth lens having negative refractive power is an equivalent structure of the optical image capturing system (e.g. as in embodiments 4 and 5, where L4 is negative, see paragraphs [175-192], Tables 7, 9, Figs. 4, 5). Therefore, because these two optical image capturing system were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute negative power fourth lens L4 instead of slightly positive fourth lens, in order to achieve optimal aberration correction and beneficially control the total refractive power and the total length of the optical image capturing system (see paragraphs [28, 52]; See MPEP §2144.06).  
Regarding claim 6, Tang teaches (see Figs. 1-6), further comprising a stop disposed between the first lens and the second lens (i.e. as aperture stop arranged between L1 and L2 as in paragraphs [121-123], Table 1). 
Regarding claims 7, 8 and 9, Tang teaches (see Figs. 1-6)that the fifth lens comprises an inflection point on one or both of an object-side surface and an image-side surface of the fifth lens (given lens data for L5 having inflection point(s) see Figs. 1, paragraphs [57-59, 121-123], Tables 1-2), that the sixth lens comprises an inflection point on one or both of an object-side surface and an image-side surface of the sixth lens (given lens data for L6 having inflection point(s) see Figs. 1, paragraphs [57-59, 121-123], Tables 1-2), and that the seventh lens comprises an inflection point on one or both of an object-side surface and an image-side surface of the seventh lens (given lens data for L7 having inflection point(s) see Figs. 1, paragraphs [57-59, 121-123], Tables 1-2).
In regard to Independent claim 10, Tang teaches (see Figs. 1-6) an optical imaging system (i.e. optical image capturing system applied to electronic products see e.g. Abstract, paragraphs [01, 08-28, 51-59, 85-98], see 1-6 lens embodiments and tables, where embodiment 1 is referenced for brevity,  paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B) comprising: 
a first lens comprising a concave image-side surface (e.g. positive L1 with convex object side surface and a concave image side surface, paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B); 
a second lens (e.g. negative L2, paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B); 
a third lens (refractive lens L3, paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B); 
a fourth lens comprising a convex image-side surface at the optical axis of the optical imaging system (refractive lens L4 with convex image-side surface at optical axis, paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B); 
a fifth lens (positive lens L5, paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B); 
a sixth lens (positive L6 with convex image side surface, see paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B); and 
a seventh lens (negative L7 with concave image side surface, see paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B) disposed in order from an object side (as L1 through L7 are so disposed in the optical image capturing system, see paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B), and wherein: 
F No. is 1.8 or less (i.e. as Fno or F number is ratio of focal length f to entrance pupil diameter HEP the imaging system, given data in table 1 Fno. = f/HEP is 1.8,  paragraphs [94, 121-123], Table 1, e.g. value 1.8),  
 V2 < 40, (given values for Abbe number vd for second lens L2, paragraphs [121-123], Table 1, e.g. value 21.4)
where V2 is an Abbe number of the second lens (i.e. Abbe number vd for second lens L2 in paragraphs [121-123], Tables 1).  
Tang discloses the claimed invention except for F No. < 1.8 (given Fno or F number is ratio of focal length f to entrance pupil diameter HEP the imaging system, given data in table 1 Fno. = f/HEP is 1.8,  paragraphs [94, 121-123], Table 1, has value of 1.8 which is touching the claimed range). However, Tang also teaches similar image optical systems with similar 7-lens structure with Fno. = f/HEP=1.7 in example embodiment 2 (see Table 3), and generally teaches overlapping range and 1.2≦f/HEP≦2.8 paragraphs [23-25]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to just slightly adjust the F No. = f/HEP to less than 1.8 in order to further increase an incoming light quantity of the optical image capturing system effectively and to increase imaging quality so as to be applied to minimized electronic products. (see paragraphs [08, 23-25]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In addition, given the closeness of value in embodiment 1 of Tang, and value in similar embodiment 2, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, (see MPEP 2144.05). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to just slightly adjust the F No. to range  above in order to further increase an incoming light quantity of the optical image capturing system effectively and to increase imaging quality so as to be applied to minimized electronic products. (see paragraphs [08, 23-25]), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Regarding claim 11, Tang teaches (see Figs. 1-6) that the third lens has refractive power (as lens L3 has very slightly negative refractive power, see paragraphs [121-123], Table 1).
Tang thus discloses the claimed invention except that the third lens has positive refractive power in specific embodiment of Fig. 1. However Tang does teach that embodiments of Figs. 3, 4 and 5, have third lens L3 with positive refractive power, (see tables 5, 7 and 9). Thus, Tang  teaches that the third lens having positive refractive power is an equivalent structure of the optical image capturing system (e.g. as in embodiments 3, 4 and 5, where L3 is positive, see paragraphs [145-192], Tables 5, 7, 9, Figs. 3, 4, 5). Therefore, because these two optical image capturing system were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute positive power third lens L4 instead of slightly negative third lens, in order to achieve optimal aberration correction and beneficially control the total refractive power and the total length of the optical image capturing system (see paragraphs [28, 52]; See MPEP §2144.06).  
Regarding claim 12, Tang teaches (see Figs. 1-6) that the fourth lens has refractive power (see example of Fig. 1 where L4 has very slightly positive refractive power, see paragraphs [121-123], Table 1). 
Tang thus discloses the claimed invention except that the fourth lens has negative refractive power in specific embodiment of Fig. 1. However Tang does teach that embodiments of Figs. 4 and 5, have fourth lens L4 with negative power, see tables 7 and 9). Thus, Tang  teaches that the fourth lens having negative refractive power is an equivalent structure of the optical image capturing system (e.g. as in embodiments 4 and 5, where L4 is negative, see paragraphs [175-192], Tables 7, 9, Figs. 4, 5). Therefore, because these two optical image capturing system were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute negative power fourth lens L4 instead of slightly positive fourth lens, in order to achieve optimal aberration correction and beneficially control the total refractive power and the total length of the optical image capturing system (see paragraphs [28, 52]; See MPEP §2144.06).  
Regarding claim 13, Tang teaches (see Figs. 1-6) that the fifth lens has positive refractive power (positive lens L5, paragraphs [121-123], Tables 1-2, in e.g. Figs. 1A-B). 
Regarding claim 14, Kawasaki further teaches (see Figs. 1-24) that the third lens comprises a convex object-side surface (i.e. however for lens data for L3 having a convex object side surface, in embodiment 3 of Figs. 3, Table 5-6, paragraphs [145-157], while embodiment of Figs. 1, Table 1 has slightly concave object surface of L3).  
Hence Tang discloses the claimed invention except that in specific embodiment (of Figs. 1, Table 1) the third lens has the convex object-side surface that is at an optical axis. However, Tang also shows that the third lens comprises a convex object-side surface that is at an optical axis of the optical imaging system which is an equivalent lens structure in the image pickup lens  (i.e. given lens data for L3 having a convex object side surface on optical axis, in embodiment 3 of Figs. 3, Table 5-6, paragraphs [145-157]).  Therefore, because these two fourth lens L3 lens surfaces were art-recognized equivalents before the effective filing date of the instant invention, one of ordinary skill in the art would have found it obvious to substitute on axis convex object side surface of L3  for concave object side surface of L3, since this would enable one of ordinary skill to in order to achieve optimal aberration correction and beneficially control the total refractive power and the total length of the optical image capturing system (see paragraphs [28, 52]; See MPEP §2144.06).  
Regarding claim 15, Tang teaches (see Figs. 1-6) that the fourth lens comprises a concave object-side surface at an optical axis of the optical imaging system (i.e. given lens data of embodiment 2 for lens L4 having concave object side surface due to data in table 3, paragraphs [128-141], Figs. 3). 
Hence Tang discloses the claimed invention except that in specific embodiment (of Figs. 1, Table 1) the fourth lens has the concave object-side surface that is at an optical axis (note that the above example Table 1, Fig. 1 does have concave surface on object side of L4, but surfaces are slightly convex at optical axis). However, Tang also shows that the fourth lens comprises a concave object-side surface that is at an optical axis of the optical imaging system which is an equivalent lens structure in the image pickup lens  (i.e. given lens data for L4 having a concave object side surface on optical axis, table 3, paragraphs [128-141], Figs. 3).  Therefore, because these two fourth lens L4 lens surfaces were art-recognized equivalents before the effective filing date of the instant invention, one of ordinary skill in the art would have found it obvious to substitute on axis concave object side surface of L4  for concave object side surface of L4  which is not necessarily concave on optical axis and since this would enable one of ordinary skill to in order to achieve optimal aberration correction and beneficially control the total refractive power and the total length of the optical image capturing system (see paragraphs [28, 52]; See MPEP §2144.06).  
Regarding claim 16, Tang teaches (see Figs. 1-6) that the fifth lens, the sixth lens, and the seventh lens each comprise an inflection point on one or both of a respective object-side surface and a respective image-side surface (given lens data for L5, L6 and L7 having inflection point(s) see Figs. 1, paragraphs [57-59, 121-123], Tables 1-2).
Regarding claim 17, Tang teaches (see Figs. 1-6)  that the fifth lens (L5) comprises a convex object-side surface at the optical axis of the optical imaging system (i.e. as L5 has convex object-side surface at the optical axis of the optical image capturing system, see paragraphs [121-123], Tables 1-2, Figs. 1).  
Regarding claim 18, Tang teaches (see Figs. 1-6) that the seventh lens (L7) comprises a concave object-side surface at the optical axis of the optical imaging system (i.e. as L7  has concave object-side surface at the optical image capturing system, see paragraphs [121-123], Tables 1-2, Figs. 1).  

Response to Arguments

Applicant’s arguments filed in the Remarks dated 05/27/2022 with respect to claim(s) 1 and 10 have been considered but are moot because of the new ground of rejection and the combination of references applied in the current rejection of record necessitated by the claim amendments. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dai et al. US 20170357081 A1 also discloses features of the instant invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/Primary Examiner, Art Unit 2872